DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 18, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al (US 2021/0058970).

Regarding claim 1: Kwak discloses a method for wireless communications at a user equipment (UE), 2comprising: 
3receiving, from a base station, a configuration for a plurality of listen-before-4talk bandwidths (disclosed throughout; see [0033], for example, which discloses that “the gNBs transmitted LBT BWs” are “explicitly indicate[d]” to the UE), wherein each listen-before-talk bandwidth of the plurality of listen-before-5talk bandwidths is associated with one or more downlink control channel candidates of a 6search space for a control resource set (disclosed throughout; see [0039], for example, which indicates that “there can be PDCCH candidates that are confined within each LBT BW”; thus, each LBT bandwidth is associated with one or more downlink control channel candidates); and 
7monitoring one or more listen-before-talk bandwidths of the plurality of listen-8before-talk bandwidths based at least in part on a set of blind hypotheses associated with the 9listen-before-talk bandwidths (see [0041], for example, which indicates that the UE has “multiple monitoring locations in the frequency domain (per LBT bandwidth)”; that is, the UE uses the CORESET configuration to monitor one or more LBT bandwidths from this set of monitoring locations (blind hypotheses); as indicated in [0049] the UE blindly detects which LBT bandwidths are available and thus the monitoring locations are reasonably interpreted as blind hypotheses as they are locations where the UE will blindly attempt to detect the availability of the LBT BW), wherein a total number of blind hypotheses in the set of blind 10hypotheses is equal to or greater than a total number of listen-before-talk bandwidths in the 11plurality of listen-before-talk bandwidths (disclosed throughout; see [0040], for example, which states that “the number of PDCCH candidates per each aggregation level of PDCCH needs to be at least equal to the number of LBT BW”; further, as indicated in [0041], there are multiple monitoring locations (blind hypotheses) per LBT bandwidth and thus the total number of blind hypotheses is greater than the total number of LBT bandwidths).

Regarding claim 11: Kwak discloses a method for wireless communications at a base station, comprising: 
2transmitting, to a user equipment (UE), a configuration for a plurality of listen-3before-talk bandwidths (disclosed throughout; see [0033], for example, which discloses that “the gNBs transmitted LBT BWs” are “explicitly indicate[d]” to the UE), wherein each listen-before-talk bandwidth of the plurality of listen-4before-talk bandwidths is associated with one or more downlink control channel candidates 5of a search space for a control resource set (disclosed throughout; see [0039], for example, which indicates that “there can be PDCCH candidates that ; and 
6transmitting, on a listen-before-talk bandwidth of the plurality of listen-before-7talk bandwidths, downlink control information based at least in part on the UE being 8configured with a total number of blind hypotheses in a set of blind hypotheses that is equal 9to or greater than a total number of listen-before-talk bandwidths in the plurality of listen-10before-talk bandwidths (disclosed throughout; see [0041], for example, which indicates that the UE has “multiple monitoring locations in the frequency domain (per LBT bandwidth)”; that is, the UE uses the CORESET configuration to monitor one or more LBT bandwidths from this set of monitoring locations (blind hypotheses); as indicated in [0049] the UE blindly detects which LBT bandwidths are available and thus the monitoring locations are reasonably interpreted as blind hypotheses as they are locations where the UE will blindly attempt to detect the availability of the LBT BW; see [0040], for example, which states that “the number of PDCCH candidates per each aggregation level of PDCCH needs to be at least equal to the number of LBT BW”; further, as indicated in [0041], there are multiple monitoring locations (blind hypotheses) per LBT bandwidth and thus the total number of blind hypotheses is greater than the total number of LBT bandwidths).

Regarding claim 18: Kwak discloses an apparatus for wireless communications at a user equipment (UE), 2comprising: 
3a processor (see application circuitry 805 of Figure 8, for example), 
4memory coupled with the processor (see memory circuitry 820 of Figure 8, for example); and 
5instructions stored in the memory and executable by the processor to cause the 6apparatus to (see [0108], for example): 
7receive, from a base station, a configuration for a plurality of listen- 8before-talk bandwidths (disclosed throughout; see [0033], for example, which discloses that “the gNBs transmitted LBT BWs” are “explicitly indicate[d]” to the UE), wherein each listen-before-talk bandwidth of the plurality of 9listen-before-talk bandwidths is associated with one or more downlink control channel 10candidates of a search space for a control resource set (disclosed throughout; see [0039], for example, which indicates that “there can be PDCCH candidates that are confined within each LBT BW”; thus, each LBT bandwidth is associated with one or more downlink control channel candidates); and 
11monitor one or more listen-before-talk bandwidths of the plurality of listen-before-talk bandwidths based at least in part on a set of blind hypotheses associated with the listen-before-talk bandwidths (see [0041], for example, which indicates that the UE has “multiple monitoring locations in the frequency domain (per LBT bandwidth)”; that is, the UE uses the CORESET configuration to monitor one or more LBT bandwidths from this set of monitoring locations (blind hypotheses); as indicated in [0049] the UE blindly detects which LBT bandwidths are available and thus the monitoring locations are reasonably interpreted as blind hypotheses as they are locations where the UE will blindly attempt to detect the availability of the LBT BW), wherein a total number of blind 14hypotheses in the set of blind hypotheses is equal to or greater than a total number of 15listen-before-talk bandwidths in the plurality of listen-before-talk bandwidths (disclosed throughout; see [0040], for example, which states that “the number of PDCCH candidates per each aggregation level of PDCCH needs to be at least equal to the number of LBT BW”; further, as indicated in [0041], there are multiple monitoring locations 

Regarding claim 26: Kwak discloses an apparatus for wireless communications at a base station, 2comprising: 
3a processor (see application circuitry 705 of Figure 7, for example), 
4memory coupled with the processor (see memory circuitry 720 of Figure 7, for example); and 
5instructions stored in the memory and executable by the processor to cause the 6apparatus to (see [0096], for example): 
7transmit, to a user equipment (UE), a configuration for a plurality of listen-before-talk bandwidths (disclosed throughout; see [0033], for example, which discloses that “the gNBs transmitted LBT BWs” are “explicitly indicate[d]” to the UE), wherein each listen-before-talk bandwidth of theAttorney Docket No. PR955.01 (103038.2399)Qualcomm Ref. No. 201163 619plurality of listen-before-talk bandwidths is associated with one or more downlink 10control channel candidates of a search space for a control resource set (disclosed throughout; see [0039], for example, which indicates that “there can be PDCCH candidates that are confined within each LBT BW”; thus, each LBT bandwidth is associated with one or more downlink control channel candidates); and 
11transmit, on a listen-before-talk bandwidth of the plurality of listen-12before-talk bandwidths, downlink control information based at least in part on the UE 13being configured with a total number of blind hypotheses in a set of blind hypotheses 14that is equal to or greater than a total number of listen-before-talk bandwidths in the 15plurality of listen-before-talk bandwidths (disclosed throughout; see [0041], for example, which indicates that the UE has .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 10, 12-15, 19-22, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2021/0058970) in view of Wu et al (US 2022/0078834).

Regarding claims 2 and 19: Kwak discloses the limitations of parent claims 1 and 18, as indicated above.  Kwak is silent regarding the limitations of claims 2 and 19 of: wherein monitoring one or more of the 2plurality of listen-before-talk bandwidths comprises: 3monitoring the one or more listen before-talk bandwidths during a wakeup 4signal period for a wakeup signal from the base station; and 5determining whether to wake up and monitor a discontinuous reception (DRX) 6duration based at least in part on a detection of the wakeup signal.  However, Wu discloses a very similar system for utilization of unlicensed bands using LBT subbands (see [0003], [0004], [0008], and [0010], for example).  Further, Wu introduces the use of a wakeup signal (WUS) for each of these LBT subbands (disclosed throughout; see [0056]-[0058], for example).  As indicated in Wu, the UE monitors for a WUS and based on whether the WUS is detected, determines whether to monitor for the downlink control channel.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kwak to include a wakeup signal procedure similar to that in Wu and to thus monitor for the wakeup signal and use determine whether to monitor for a downlink signal based in part on the detection of the wakeup signal.  The rationale for doing so would have been to allow the “UE to operate in a more energy-efficient mode” as suggested in [0056] of Wu.

Regarding claim 3: Kwak, modified, discloses the limitations of parent claim 2, as indicated above.  Kwak does not explicitly disclose the limitations of claim 3 of: detecting the wakeup signal based at least in part on the monitoring; and 3monitoring for a downlink control channel signal during the DRX duration 4based at least in part on the detected wakeup signal.  However, the above combination of Kwak and Wu discloses these limitations in at least [0056]-[0058], which disclose that the UE monitors for a downlink control signal when the WUS is detected.  

Regarding claim 4: Kwak, modified, discloses the limitations of parent claim 2, as indicated above.  Kwak does not explicitly disclose the limitations of claim 3 of: determining the wakeup signal was not received during the wakeup signal 3period based at least in part on the monitoring; and 4remaining in a low power state for the DRX duration.  However, the above combination of Kwak and Wu discloses these limitations in at least [0056]-[0058], which disclose that the UE does not monitor for a downlink control signal when the WUS is not detected.

Regarding claims 5 and 20: Kwak discloses the limitations of parent claims 1 and 18, as indicated above.  Kwak is silent regarding the limitations of claims 5 and 20 of: monitoring one or more of the plurality of listen-before-talk bandwidths comprises:Attorney Docket No. PR955.01 (103038.2399)Qualcomm Ref. No. 201163 563monitoring, during a first monitoring occasion, a first subset of the plurality of 4listen-before-talk bandwidths based at least in part on a first subset of the set of blind 5hypotheses; and 6monitoring, during a second monitoring occasion, a second subset of the 7plurality of listen-before-talk bandwidths based at least in part on a second subset of the set of 8blind hypotheses.  However, Wu discloses a very similar system for utilization of unlicensed bands using LBT subbands (see [0003], [0004], [0008], and [0010], for example).  Further, Wu discloses separating the control resource sets 

Regarding claims 6 and 21: Kwak, modified, discloses the limitations of parent claims 5 and 20, as indicated above.  Kwak does not explicitly the limitations of claims 6 and 21 of: receiving from the base station an indication of the first subset of the plurality 3of listen-before-talk bandwidths and the second subset of the plurality of listen-before-talk 4bandwidths.  However, the above combination of Kwak and Wu discloses these limitations in at least [0100] and [0101], for example, which disclose the base station sends a configuration indication indicating these first and second subsets and priorities.  

Regarding claims 7 and 22: Kwak, modified, discloses the limitations of parent claims 6 and 21, as indicated above.  Kwak does not explicitly the limitations of claims 7 and 22 of: receiving the indication of the first 2subset of the plurality of listen-before-talk bandwidths and the second subset of the plurality 3of listen-before-talk bandwidths comprises: 4receiving in connection with the configuration for the plurality of listen- 5before-talk bandwidths, a control resource set configuration comprising the indication of the 6first subset of the plurality of listen-before-talk bandwidths and the second subset of the 7plurality of listen-before-talk bandwidths.  However, the above combination of Kwak and Wu discloses these limitations in at least [0100] and [0101], for example, which disclose the base station sends a CORESET configuration indication indicating these first and second subsets and priorities.  

Regarding claims 10 and 25: Kwak discloses the limitations of parent claims 1 and 18, as indicated above.  Kwak is silent regarding the limitation of claims 10 and 25 of: monitoring for downlink control information comprising a wakeup signal from 3the base station.  However, Wu discloses a very similar system for utilization of unlicensed bands using LBT subbands (see [0003], [0004], [0008], and [0010], for example).  Further, Wu introduces the use of a wakeup signal (WUS) for each of these LBT subbands (disclosed throughout; see [0056]-[0058], for example).  As indicated in Wu, the UE monitors for a WUS.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kwak to include a wakeup signal procedure similar to that in Wu and to thus monitor for the wakeup signal.  The rationale for doing so would have been to allow the “UE to operate in a more energy-efficient mode” as suggested in [0056] of Wu.

Regarding claim 12: Kwak discloses the limitations of parent claim 11, as indicated above.  Kwak is silent regarding the limitations of claim 12 of: wherein transmitting the downlink control 2information further comprises: 3transmitting a wakeup signal during a wakeup signal period of the UE; and 4transmitting to the UE on the listen-before-talk bandwidth during a 5discontinuous reception (DRX) duration based at least in part on transmitting the wakeup 6signal.  However, Wu discloses a very similar system for utilization of 

Regarding claims 13 and 27: Kwak discloses the limitations of parent claims 11 and 26, as indicated above.  Kwak is silent regarding the limitations of claims 13 and 27 of: wherein transmitting the downlink control 2information further comprises: 3transmitting the downlink control information during a first transmit occasion 4on the listen-before-talk bandwidth based at least in part on a first subset of listen-before-talk 5bandwidths of the plurality of listen-before-talk bandwidths comprising a first subset of 6downlink control channel candidates; or 7transmitting the downlink control information during a second transmit 8occasion on the listen-before-talk bandwidth based at least in part on a second subset of 9listen-before-talk bandwidths of the plurality of listen-before-talk bandwidths comprising a 10second subset of downlink control channel candidates.  However, Wu discloses a very similar system for utilization of unlicensed bands using LBT subbands (see [0003], [0004], [0008], and [0010], for 

Regarding claims 14 and 28: Kwak, modified, discloses the limitations of parent claims 13 and 27, as indicated above.  Kwak does not explicitly the limitations of claims 14 and 28 of: transmitting an indication of the first subset of the plurality of listen-before- 3talk bandwidths and the second subset of the plurality of listen-before-talk bandwidths.  However, the above combination of Kwak and Wu discloses these limitations in at least [0100] and [0101], for example, which disclose the base station sends a configuration indication indicating these first and second subsets and priorities.  

Regarding claims 15 and 29: Kwak, modified, discloses the limitations of parent claims 14 and 28, as indicated above.  Kwak does not explicitly the limitations of claims 15 and 29 of: transmitting the indication of the first 2subset of the plurality of listen-before-talk bandwidths and the second subset of the plurality 3of listen-before-talk bandwidths comprises: 4transmitting in connection with the configuration for the plurality of listen- 5before-talk bandwidths, a control resource set configuration comprising the indication of the 6first subset of the plurality of listen-before-talk bandwidths and the second subset of the 7plurality of listen-before-talk bandwidths.  However, the above combination of Kwak and Wu discloses these limitations in at least [0100] and [0101], for example, which disclose the base station sends a CORESET configuration indication indicating these first and second subsets and priorities.  

Claims 8, 16, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2021/0058970) in view of Li et al (US 2019/0230706).

Regarding claims 8 and 23: Kwak discloses the limitations of parent claims 1 and 18 as indicated above.  Kwak does not explicitly disclose the limitations of claims 8 and 23: wherein monitoring one or more of the 2plurality of listen-before-talk bandwidths comprises: 3monitoring a first listen-before-talk bandwidth of the plurality of listen-before- 4talk bandwidths using a first beam; and 5monitoring a second listen-before-talk bandwidth of the plurality of listen- 6before-talk bandwidths using a second beam.  However, Li discloses the use of directional beamforming in 5G systems using LBT wideband (see [0090] and [0228], for example).  Li also discloses that a UE can be configured to monitor a plurality of different beams in a cell (see [0174], for example).  Further, as indicated in Figures 13A-B and [0192]-[0195], for example, different LBT subbands can be associated with different beams.  Li also discloses in [0164] that radio resources can be defined in terms of beams.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kwak to utilize beamforming, including different beams for different LBT subbands as suggested in Li.  In such a combination, the UE will monitor a first LBT bandwidth using a first 

Regarding claims 16 and 30: Kwak discloses the limitations of parent claims 11 and 26 as indicated above.  Kwak does not explicitly disclose the limitations of claims 16 and 30: wherein transmitting the downlink control 2information further comprises: 3transmitting the downlink control information using a beam associated with 4the listen-before-talk bandwidth.  However, Li discloses the use of directional beamforming in 5G systems using LBT wideband (see [0090] and [0228], for example).  Li also discloses that a UE can be configured to monitor a plurality of different beams in a cell (see [0174], for example).  Further, as indicated in Figures 13A-B and [0192]-[0195], for example, different LBT subbands can be associated with different beams.  Li also discloses in [0164] that radio resources can be defined in terms of beams.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kwak to utilize beamforming, including different beams for different LBT subbands as suggested in Li.  In such a combination, the UE will monitor a first LBT bandwidth using a first beam and a second LBT bandwidth using a second beam.  The rationale for doing so would have been to decrease propagation loss and increase transmission coverage in higher frequency bands as suggested by Li in [0090], for example.

Claims 9, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2021/0058970) in view of Li et al (US 2019/0230706) in view of Deenoo et al (US 2020/0052803).

Regarding claims 9 and 24: Kwak, modified, discloses the limitations of parent claims 8 and 23 as indicated above.  Kwak, modified, discloses configuring the UEs with beams information (see [0174] of Li, for example).  However, Kwak does not explicitly disclose the limitations of using a transmission configuration information (TCI) for this configuration and thus does not explicitly disclose all the limitations of claims 9 and 24 of: wherein monitoring one or more of the 2plurality of listen-before-talk bandwidths comprises: 3receiving from the base station a transmission configuration indicator (TCI) 4for each listen-before-talk bandwidth of the plurality of listen-before-talk bandwidths; and 5determining the first beam and the second beam respectively based at least in 6part on the TCI received for each of the first listen-before-talk bandwidth and the second listen-before-talk bandwidth.  However, Deenoo discloses that a “WTRU may determine the beams to perform the channel occupancy or the channel availability measurements based on one or more of: a function of the Transmission Configuration Indicator (TCI) state configured for the WTRU…” (see [0216], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kwak, modified, to utilize the existing TCI state information element to indicate the beam configuration of the LBT bandwidths to the UE as suggested by Deenoo.  In such a combination, the UE receives a TCI for each LBT bandwidth and determines the beams to monitor for each LBT bandwidth based on the TCI configuration.  The rationale for doing so would have been to minimize the cost of implementing the beam notification by utilizing an existing structure and further to improve interoperability with other devices already using this structure.

Regarding claim 17: Kwak, modified, discloses the limitations of parent claim 16 as indicated above.  Kwak, modified, discloses configuring the UEs with beams information (see [0174] of Li, for example).  However, Kwak does not explicitly disclose the limitations of using a transmission configuration information (TCI) for this configuration and thus does not explicitly disclose all the limitations of claims 17 of: transmitting a corresponding transmission configuration indicator (TCI) state for each listen-before-talk bandwidth of the plurality of listen-before-talk bandwidths, wherein each listen-before-talk bandwidth of the plurality of listen-before-talk bandwidths is associated with a corresponding beam based at least in part on the corresponding TCI state.  However, Deenoo discloses that a “WTRU may determine the beams to perform the channel occupancy or the channel availability measurements based on one or more of: a function of the Transmission Configuration Indicator (TCI) state configured for the WTRU…” (see [0216], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kwak, modified, to utilize the existing TCI state information element to indicate the beam configuration of the LBT bandwidths to the UE as suggested by Deenoo.  In such a combination, the UE receives a TCI for each LBT bandwidth and determines the beams to monitor for each LBT bandwidth based on the TCI configuration.  The rationale for doing so would have been to minimize the cost of implementing the beam notification by utilizing an existing structure and further to improve interoperability with other devices already using this structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al (US 2022/0078781) discloses a method for uplink transmission in a new radio unlicensed band.  
Yang et al (US 2022/0070934) discloses a method for transmitting CORESET configuration information for LBT SBs.
Li et al (US 2021/0168780) discloses a method for monitoring downlink transmissions in a system using LBT.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 12, 2022